DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 20:
U.S. Publication No. 2010/0322184 to Xiao disclose a method of operating a wireless node (UE 600), comprising:
Puncturing a subset (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ are the claimed “subset … to facilitate communication of one or more other signals on the punctured subset of the set of resources”; Figures 4b-4d: REs indicated as ‘Punctured symbol’ are the claimed “subset … to facilitate communication of one or more other signals on the punctured subset of the set of resources”) of a set of resources allocated to transmission of one or more PRSs (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’ are the claimed “a set of resources allocated to transmission of one or more PRSs”) to facilitate communication of one or more other signals (CRS, which are other signals besides PRS) on the punctured subset of the set of resources.  In Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’ are the claimed “a set of resources allocated to transmission of one or more PRSs”.  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 10 and OFDM symbol column 12 normally carry PRSs but are punctured to carry CRSs.  In Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol’ carry CRSs and not 
Communicating at least one of the one or more PRSs on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.
…
However, none of the prior art disclose the limitation “…wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs”, and can be logically combined with Xiao.

Independent claims 14 and 29:
U.S. Publication No. 2010/0322184 to Xiao discloses in Figures 1-8 a method of operating a UE (UE 600), comprising:
…a first cell (BS 700) … a subset of a set of resources allocated to transmission of one or more PRSs (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’ are the claimed “a set of resources allocated to transmission of one or more PRSs”) are to be punctured (Figures 2a, 2b, and 4a: REs indicated as 
Selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE (PRRs are communicated on the non-punctured REs)...  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.
…
receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication.
U.S. Publication No. 2020/0163068 to Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI, which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs functions such as puncturing based on the received SFI (Sections 0100, 0112, 0126, and 0128; claimed “receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of … are to be punctured, and selectively modifying a manner in which at least one of … is processed at the UE in response to the indication”).  Refer to Sections 0036-0068 and 0084-0135.  Takeda et al do not disclose the claimed “receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication”.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  

However, none of the prior art disclose the limitation “…wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs”, and can be logically combined with Xiao and Takeda et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20110081933 to Suh et al disclose in Figures 1-13 a method wherein a position of a UE is determined by identifying according to a PRS pattern, and transmitting PRSs using a muting method to reduce interference between multiple base stations that simultaneously transmit a same PRS pattern.  Refer to Sections 0028-0148.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Christine Ng/
Examiner, AU 2464
November 9, 2021